DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 31 March 2021. As directed by the amendment: Claims 1, 2, 7, and 10 have been amended. Claims 1, 2, 4-16, and 27 currently stand pending in the application. 
The amendments to the drawings as shown in the replacement sheet are accepted. The amendments resolve the relevant drawing objections listed in the previous action. 
The amendments to Claims 1, 2, 7, and 10 are sufficient to overcome the rejections under 35 U.S.C. 112(a) and (b) listed in the previous action. The failure to comply with the written description requirement and the indefiniteness have been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(a) and (b) are withdrawn. However, the current claim amendments have resulted in further rejections under 35 U.S.C. 112(b), as presented below. 

Response to Arguments
Applicant’s arguments, filed 31 March 2021, with respect to the drawing objections as to the crimp member, have been fully considered and are persuasive. Applicant’s arguments include that the crimp member is not positively recited. The drawing objections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant contends that Cavallazzi (US 9,138,267) is directed to a plate that includes a single pair of screw tabs 28 extending transversely from the opposing sides of the at least one pair of screw tabs 28 extending transversely from the opposing (lateral) sides of the plate” (emphasis added). See Cavallazzi, col. 6, lls. 65-67. The provision of at least one pair of openings allows for the possibility of more than one pair or plural pairs. Applicant’s arguments that it does not appear that the head of any of the plates of Cavallazzi could accommodate more than one pair of openings are moot in view of the above disclosure by Cavallazzi; however, even without such disclosure, the mere duplication of the essential working parts of a device involves only routine skill in the art, and would offer more points of securement to, for example, a larger trochanter or different parts of the trochanter. Every iteration of possible plate with respect to varying dimensions and combinations of features to accommodate different bone sizes and requirements cannot possibly be shown, although Cavallazzi does also disclose such variety (col. 7, lls. 15-32). 
As to Applicant’s argument that slight changes can alter the outcome and ability of the device to function properly, and that modification of Cavallazzi’s plate geometry to add more holes could be harmful, Examiner respectfully submits that this argument is moot in view of Cavallazzi’s disclosure as above that more than one pair of openings may be provided on the head portion. Since Cavallazzi discloses the possibility of plural pairs of holes, the possibility that this could be harmful or destroy the invention is moot. Applicant does not offer proof that such modification would destroy the invention or harm the patient. Of course, any modification not appropriate to the particular patient could be harmful; for example, implanting the device exactly as shown in Cavallazzi Fig. 4 in a child-sized patient could itself lead to harm, or implanting the device without added pairs of openings on the head in a larger patient could lead to harm if the device is not secured sufficiently. This argument is based on 
As to Allen (US 7,255,701), Applicant contends that the plate of Allen incorporates no bone screws and thus would teach nothing to one skilled in the art about modifying a plate which is designed to implant screws peri-prosthetically (see Args. p. 11-12); Allen is completely uninterested in the placement of bone screws. Examiner respectfully submits that Allen is not relied upon to teach bone screws or their placement with respect to an underlying implant, but is merely relied upon as a teaching of a means of securing a cable. Cavallazzi discloses a plate designed to implant screws peri-prosthetically that also utilizes a cerclage cable. The plate and its interaction with the cerclage cable disclosed in Cavallazzi would thus be modified in view of Allen as in the rejection, with no effect on or modification to the placement of bone screws as disclosed in Cavallazzi. 
Applicant contends that Allen teaches away from crimping cables by employing a clamp as opposed to a crimp, and thus Allen includes no crimp receiving opening but rather a clamp receiving opening. Firstly, Examiner submits that Applicant previously stated that the crimp and cable are not positively recited (see Args. p. 7). A crimp receiving opening sized and shaped to receive therein a crimp member receiving a cable therethrough would then be characterized by its negative space in which a crimp, and just as likely a clamp, could be received, and vice versa. Since the crimp and cable are not positively recited and not shown in the drawings or described apart from being received in the opening, it is not persuasive that a “clamp receiving opening” could not function as a crimp receiving opening, or that a crimp receiving opening has some specific structure that only allows a crimp and not a clamp to be received therein. A crimp is commonly defined as a device that inhibits or restrains, and a clamp is commonly defined as a device that constricts or holds or compresses, such that a clamp, as Applicant 
Applicant contends that Examiner has revised Fig. 4 of Cavallazzi in an attempt to show the offset holes, but has done this by combining holes that are clearly parts of different pairs and does not address the reason for the offset described throughout the specification (see Args. p. 12-13). Firstly, as described in the rejection, the holes called out as the offset holes, which extend through 158s, do meet the required claim limitations because they extend through from the first surface to the second surface, wherein the first surface includes all surfaces facing away from bone on 110 and 150, and the second surface includes all bone-facing surfaces on 110 and 150. The plate is not claimed as a monolithic structure, and even if it was, Cavallazzi also discloses an embodiment shown in Fig. 3 that provides integral offset holes, such that the embodiment of Fig. 4 may be modified in view of Fig. 3 to make integral the sections 150 and 110. Applicant interprets the two holes on each section 150 as the only way to combine the holes in pairs, and these holes are at the same longitudinal position along the plate shaft. Examiner submits that the holes can be grouped in various ways; even in the instant application, pairs of the holes may be grouped in various combinations, and do not necessarily have to be adjacent or closest to the other one in its pair. The holes in each pair of holes are defined with no other linking requirement with respect to their relative positions other than offset. A pair is commonly defined as two things used together; any combination of two holes on sides of the longitudinal axis can thus be a pair that are used together to fasten the plate to bone. It appears that Applicant is equating the claimed limitation that the first and second holes are offset relative to one another along the longitudinal axis (Claim 7) to a description in the instant specification that each offset hole does not have a hole adjacent i.e. the proximal portion of the shaft portion does not have any holes at the same longitudinal position to each other along the plate shaft. Examiner submits that these limitations differ in scope and are not interchangeable, such that a hole in Cavallazzi that is paired with another hole in an offset location is not required by the claim language to not have a hole across from it at the same longitudinal position. Further, to avoid stress concentrations as described by Applicant, not all holes must have screws placed therethrough. As is well known in the orthopedic art, plates may be provided with an excess of holes for practitioners to choose from for best fixation to a particular patient’s bone; even if there are holes disposed adjacently at the same longitudinal position along the plate, does not mean that they must all be used to fasten the plate to the bone if that would cause stress concentrations. The interpretation of Claim 8 is consistent with the above discussion. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-14 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to Claim 7, the limitations “the first side of the prosthetic” and “the second side of the prosthetic” render the claims indefinite because they lack proper antecedent basis. It is unclear if these terms refer to the first and second sides of the longitudinal axis of the bone plate, as previously recited 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-13, 15, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,138,267 to Cavallazzi, in view of U.S. Patent No. US 7,255,701 to Allen et al. (hereinafter, “Allen”). 
As to Claims 1, 2, 4, 7-12, 15, 16, and 27, Cavallazzi discloses a bone plate for treating periprosthetic fractures, shown in Fig. 4, comprising a head portion (140, including proximal portion of plate that curves around the bone, i.e. proximal to straight shaft portion) sized and shaped to be positioned along a greater trochanter of a bone (col. 7 / ll. 33 – col. 8 / ll. 22), the head portion including a pair of bone fixation element receiving openings (one pair includes two 128s, shown in Fig. 4) extending therethrough from a first surface of the bone plate which, when the bone plate is in an supra), the first and 

    PNG
    media_image1.png
    603
    738
    media_image1.png
    Greyscale

Cavallazzi is silent as to the head portion including a plurality of pairs of bone fixation element receiving openings. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide two pairs of bone fixation element receiving openings on Cavallazzi’s head portion, to further secure the head portion and provide more points of securement to, for example, a larger 
Cavallazzi is silent as to the head portion including a crimp receiving opening elongated along a longitudinal axis of the bone plate, the crimp receiving opening being open to the cable holes and being sized and shaped to receive therein a crimp member receiving a cable extending through the cable holes so that the crimp member may be crimped over the cable to fix the cable in a desired position. 
Allen teaches a bone plate for treating periprosthetic fractures (col. 17 / ll. 59 – col. 18 / ll. 48), shown in Figs. 5A-5D, comprising a pair of cable holes (520, 524) extending through the plate from a first longitudinal side to a second longitudinal side, shown in Fig. 5A, the plate including a crimp receiving opening (514) elongated along a longitudinal axis of the bone plate, the crimp receiving opening being open to the cable holes and being sized and shaped to receive therein a crimp member (510, 508; a crimp is commonly defined as a device that inhibits or restrains, and a clamp is commonly defined as a device that constricts or holds or compresses, such that a clamp and a crimp by name perform the same function of restraining or holding) receiving a cable (506) extending through the cable holes so that the crimp member may be crimped over the cable to fix the cable in a desired position (under broadest reasonable interpretation, crimp means to pinch; the crimp member may pinch the cable between itself and the crimp receiving opening, shown in Fig. 5D; additionally, the reception of a crimp member receiving a cable and the crimp member being crimped over the cable is interpreted as language of intended use without positive recitation of the crimp member and cable, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the opening is fully capable of receiving a crimp member as shown in the figures, and the crimp member is 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the cerclage elements of Cavallazzi’s plate to include a crimp receiving opening in the plate that is open to the pairs of cable holes as shown in Cavallazzi Fig. 4, and that receives a crimp member as taught by Allen that receives a cable extending through the cable holes so that the crimp member may be crimped over the cable to fix the cable in a desired position, since the simple substitution of one known element for another (replacing the hinge and screw cable lock of Cavallazzi [e.g. Fig. 5] with the crimp in the crimp receiving opening as taught by Allen) to obtain predictable results (fixing the cable in a desired position) is within the ordinary skill in the art. There would be provided a crimp receiving opening for and adjacent each pair of cable holes, so that the crimp receiving opening, which is elongated along the longitudinal axis of the plate, is open to the respective cable holes to receive the cable that passes through said holes. As taught in Allen, the crimp member, received in the crimp receiving opening, would then receive the cable and be crimped over the cable to fix its position. Cavallazzi contemplates the cable holes passing through the head portion of the plate (Fig. 4) and therefore contemplates the securing of the head portion of the plate via cables. Therefore, in the modification in view of Allen, the head portion would include the crimp receiving opening, as described above as adjacent each pair of cable holes as shown in Cavallazzi. 
Although Cavallazzi discloses the plurality of pairs of offset holes (combinations of holes through 158s forming two pairs of offset holes as shown in the annotated figure; a plate 150 attached at each attachment opening 148 although only one is shown in Fig. 4; col. 7 / ll. 33-54), extending therethrough from the first surface to the second surface, wherein the first surface includes all surfaces facing away from bone on 110 and 150, and the second surface includes all bone-facing surfaces on 110 and 150, assuming arguendo, Cavallazzi teaches a plate having a shaft portion that integrally includes offset holes 
As to Claim 13, Cavallazzi discloses the distal portion includes a fixation opening (compression slot shown in Fig. 4 and described in another embodiment; col. 11 / ll. 18-21), but is silent as to wherein the distal portion includes a plurality of fixation openings.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide a plurality of the fixation openings disclosed in Cavallazzi, since the mere duplication or multiplication of the essential working parts of a device involves only routine skill in the art. Cavallazzi contemplates a variety of dimensions and combinations of features among the embodiments to accommodate different bone sizes and requirements (col. 7 / ll. 15-32), including a longer shaft portion for taller patients, for example (e.g. Fig. 6); this would allow for a longer distal portion and a plurality of fixation openings therein, for fixation and compression to be achieved at various positions along the long bone for greater security and for flexibility in positioning of the fixation elements. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cavallazzi in view of Allen (hereinafter, “Cavallazzi/Allen”), as applied to Claims 1, 2, 4, 7-13, 15, 16, and 27 above, and further in view of U.S. Patent No. US 7,951,176 to Grady, Jr. et al. (hereinafter, “Grady”).  
As to Claim 5, Cavallazzi/Allen are silent as to wherein a first one of the hooks and a second one of the hooks have one of different curves and lengths. 
Grady teaches that a bone plate for treating periprosthetic fractures may include a pair of hooks (970) extending from a proximal end of a head portion (908) for engaging a superior ridge of the greater trochanter (col. 10 / ll. 4-38); wherein the pair of hooks extend from the proximal end of the head portion along a curve pointed toward a distal direction, shown in Fig. 13; wherein a first one of the hooks and a second one of the hooks have different curves (under broadest reasonable interpretation, the two hooks shown in Fig. 14 have different curves because they curve away from each other in different medial/lateral directions such that the curves are differently angled), shown in Fig. 14.
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the first and second hooks as disclosed in Cavallazzi (shown for exemplary purposes in Cavallazzi Fig. 2) with differently angled curves as taught in Grady, so that the hooks curve away from each other to surround and more effectively engage the trochanter from various directions and angles. These hooks allow more effective gripping of the bone thereby permitting a surgeon to use the bone plate as a lever to resist the pull of muscle and tendons and to properly align bone fragments. Cavallazzi may contemplate these hooks with differently angled curves, as seen in partial view in Cavallazzi Figs. 2-3, although a full view of the hooks is not shown. 

As to Claim 6, Cavallazzi/Allen are silent as to wherein the head portion further comprises suture holes extending therethrough. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide additional holes through the head portion of the plate of Cavallazzi/Allen, since as taught by Grady, such holes may receive a guide wire for help with positioning the plate, or may receive another instrument. The holes may receive sutures. The limitation of suture holes is interpreted as language of intended use without positive recitation of a suture; the holes are fully capable of receiving a suture and being suture holes. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cavallazzi/Allen, as applied to Claims 1, 2, 4, 7-13, 15, 16, and 27 above, and further in view of U.S. Patent Application Publication No. US 2015/0157373 to Wolf et al. (hereinafter, “Wolf”).  
Cavallazzi/Allen disclose the fixation openings are compression slots (described in another embodiment; Cavallazzi col. 11 / ll. 18-21) but are silent as to wherein the fixation openings are configured as combination holes including a first variable angle portion and a second compression portion. 
Wolf teaches a bone plate for treating periprosthetic fractures, shown in Figs. 1-3, comprising a head portion (5) sized and shaped to be positioned along a greater trochanter of a bone [0039]; and a shaft portion (4) extending distally from the head portion to extend along a portion of the bone distal of the greater trochanter; wherein the shaft portion includes a proximal portion and a distal portion; wherein the distal portion includes a plurality of fixation openings (8); wherein the fixation openings are configured as combination holes including a first variable angle portion (15) and a second compression portion (18) [0041]. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775